                 IN THE UNITED STATES DISTRICT COURT
                                                                                 12/20/2019

                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                           CR-19-03-H-CCL

                                 Plaintiff,        AMENDED ORDER

     vs.

 JEFFREY KENNETH KNAPP,

                               Defendant.

      Before the Court is Defendant's "Motion to Clarify Appellate Rights as it

Concerns Forfeiture of Firearms." (Doc. 88). Although counsel for the United

States indicated that the government opposes the motion when asked for his

position, the United States has not filed a brief in opposition to the pending

motion. The Court has reviewed the record in its entirety and is prepared to rule.

BACKGROUND

      On August 21, 2019, the United States filed a superseding information

charging Defendant with being a prohibited person in possession of firearms and

ammunition, in violation of 18 U.S.C. § 922(g)(l). The superseding information

also included a forfeiture count specifically identifying sixteen separate firearms

and generally identifying various rounds of ammunition seized during the April 3,

2019, search of Defendant's home.
       The Court held a hearing on August 21, 2019, at which time Defendant

waived his right to be charged by the grand jury, allowing the filing of the

superseding information. On August 22, 2019, the Court entered an order setting

trial for October 22, 2019. (Doc. 41).

       Although the parties presented a special verdict form regarding the

forfeiture count, neither party addressed the forfeiture issue in their proposed jury

instructions, during pre-trial briefing, or at the final pre-trial conference held

immediately before trial began on October 22, 2019. The Court raised the issue in

chambers with counsel after the jury began its deliberations and the parties agreed

that, should the jury return a guilty verdict, the forfeiture issue could be addressed

administratively so that the jury would not need to remain and address the

forfeiture count.

       After the clerk published the verdict in open court, the parties stipulated to

the preliminary forfeiture of eleven of the sixteen firearms listed in the forfeiture

count of the superseding information. Defendant refused to stipulate as to five of

the sixteen seized firearms because he contends that those firearms are owned by

either his sister or wife.

       The Court then ordered forfeiture of the named and described firearms.

Defendant apparently construes the Court's order from the bench as entry of a

preliminary order of forfeiture. (See Doc. 88 at 2)

                                           2
DISCUSSION

      Defendant now seeks to clarify that he has not agreed to a final order of

forfeiture as to the eleven weapons he admits to owning. In essence, Defendant

appears to be asking the Court to include in both the preliminary and final order of

forfeiture conditions reasonably necessary to preserve the subject property's value

pending any appeal. The Court has the discretion to include such conditions under

Fed. R. Crim. P. 32.2(b)(3).

       Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion for clarification (Doc.

88) is GRANTED.

      IT IS FURTHER ORDERED that the United States shall move for entry of

a proposed order of forfeiture listing the eleven firearms covered by the oral

stipulation and including language which the parties agree is sufficient to preserve

the value of those firearms pending appeal.

      Dated this 20 th day of December, 2019.




                                         3
